Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 15-38 in the reply filed on 6 September is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 20, 26-30, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent Publication 2017/0059326) in view of Niesen et al (US Patent Publication 2017/0227656).
Regarding claim 15, Zhang discloses a method of in-motion calibration of a Global Navigation Satellite System (GNSS) - Inertial Navigation System (INS) system in a mobile device in a vehicle, the method comprising: (abstract)
determining a first orientation of the mobile device with respect to a 
detecting an indication that the mobile device has moved with respect to the vehicle; (¶66)
determining a second orientation of the mobile device with respect to the 
comparing the first orientation and the second orientation; and (¶59)
using the first orientation for the GNSS-INS filter to produce a position and heading based on the first orientation if a difference between the first orientation and the second orientation is below a threshold and using the second orientation for the GNSS-INS filter to produce the position and heading based on the second orientation if the difference between the first orientation and the second orientation is above the threshold. (¶60)

Zhang discloses determining orientations with respect to a vehicle frame but appears to be silent as to orientation with respect to a global reference frame.

Niesen however teaches determining a first orientation of the mobile device with respect to a global reference frame, and determining a second orientation of the mobile device with respect to the global reference frame. (¶24)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with determining a first orientation of the mobile device with respect to a global reference frame, and determining a second orientation of the mobile device with respect to the global reference frame as taught by Niesen because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 16, Zhang further discloses determining a third orientation of the mobile device with respect to the global reference frame based on the previous calibration of the GNSS-INS filter, wherein comparing the first orientation and the second orientation comprises the first orientation, the second orientation, and the third orientation, wherein the first orientation is used for the GNSS-INS filter if a difference between any of the first orientation, the second orientation, and the third orientation is below the threshold and the second orientation is used for the GNSS-INS filter if the difference between the first orientation, the second orientation, and the third orientation is above the threshold. (¶60; “The correlation of the misalignment calibration matrix with the second image is intended as an iterative solution and may be used if additional orientations between the mobile body frame and the vehicle frame are detected”)

Regarding claim 17, Zhang further discloses wherein the previous calibration of the GNSS-INS filter is determined while the vehicle is not moving. (¶24)

Regarding claim 18, Zhang further discloses wherein the previous calibration of the GNSS-INS filter is determined while the vehicle is moving. (¶57, 60)

Regarding claim 20, Zhang further discloses wherein determining the second orientation of the mobile device with respect to the global reference frame is performed at least in part while the vehicle is turning. (¶60; although not explicit the iterative solution of Zhang would necessarily include turns)

Regarding claim 26, Zhang further discloses determining a position fix using the GNSS-INS filter using one of the first orientation or the second orientation. (¶60)

Regarding claim 27, Zhang discloses a mobile device in a vehicle, the mobile device configured to support in- motion calibration of a Global Navigation Satellite System (GNSS) - Inertial Navigation System (INS) system in the mobile device, the mobile device comprising: an inertial measurement unit comprising an accelerometer and a gyroscope; a GNSS receiver; at least one memory; at least one processor coupled to the inertial measurement unit and the GNSS receiver and the at least one memory, wherein the at least one processor is configured to: (abstract; ¶3)
determine a first orientation of the mobile device with respect to a 
detect an indication that the mobile device has moved with respect to the vehicle; (¶66)
determine a second orientation of the mobile device with respect to the 
compare the first orientation and the second orientation; and (¶59)
use the first orientation for the GNSS-INS filter to produce a position and heading based on the first orientation if a difference between the first orientation and the second orientation is below a threshold and using the second orientation for the GNSS-INS filter to produce the position and heading based on second orientation if the difference between the first orientation and the second orientation is above the threshold. (¶60)

Zhang discloses determining orientations with respect to a vehicle frame but appears to be silent as to orientation with respect to a global reference frame.

Niesen however teaches determining a first orientation of the mobile device with respect to a global reference frame, and determining a second orientation of the mobile device with respect to the global reference frame. (¶24)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with determining a first orientation of the mobile device with respect to a global reference frame, and determining a second orientation of the mobile device with respect to the global reference frame as taught by Niesen because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 28, Zhang further discloses wherein the at least one processor is further configured to determine a third orientation of the mobile device with respect to the global reference frame based on the previous calibration of the GNSS-INS filter, wherein the at least one processor is configured to compare the first orientation and the second orientation by being configured to compare the first orientation, the second orientation, and the third orientation, wherein the first orientation is used for the GNSS-INS filter if a difference between any of the first orientation, the second orientation, and the third orientation is below the threshold and the second orientation is used for the GNSS-INS filter if the difference between the first orientation, the second orientation, and the third orientation is above the threshold. (¶60; “The correlation of the misalignment calibration matrix with the second image is intended as an iterative solution and may be used if additional orientations between the mobile body frame and the vehicle frame are detected”)

Regarding claim 29, Zhang further discloses wherein the previous calibration of the GNSS- INS filter is determined while the vehicle is not moving. (¶24)

Regarding claim 30, Zhang further discloses wherein the previous calibration of the GNSS- INS filter is determined while the vehicle is moving. (¶57, 60)

Regarding claim 32, Zhang further discloses wherein the at least one processor is configured to determine the second orientation of the mobile device with respect to the global reference frame is performed at least in part while the vehicle is turning. (¶60; although not explicit the iterative solution of Zhang would necessarily include turns)

Regarding claim 38, Zhang further discloses wherein the at least one processor is further configured to determine a position fix using the GNSS-INS filter using one of the first orientation and the second orientation. (¶60)

Claims 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Niesen as applied to claims 15, and 27 above, and further in view of Czompo et al (US Patent Publication 2012/0173140).
Regarding claim 19, Czompo teaches wherein detecting the indication that the mobile device has moved with respect to the vehicle comprises comparing inertial sensor measurement data with at least one of velocity data and heading data produced by the GNSS-INS filter and determining the mobile device has moved with respect to the vehicle when a difference between motion determined based on the inertial sensor measurement data and motion determined by the GNSS-INS filter is greater than a threshold. (abstract, ¶11)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein detecting the indication that the mobile device has moved with respect to the vehicle comprises comparing inertial sensor measurement data with at least one of velocity data and heading data produced by the GNSS-INS filter and determining the mobile device has moved with respect to the vehicle when a difference between motion determined based on the inertial sensor measurement data and motion determined by the GNSS-INS filter is greater than a threshold as taught by Czompo because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 31, Czompo teaches wherein the at least one processor is further configured to detect the indication that the mobile device has moved with respect to the vehicle by being configured to compare inertial sensor measurement data with at least one of velocity data and heading data produced by the GNSS IMS GNSS-INS filter and to determine the mobile device has moved with respect to the vehicle when a difference between motion determined based on the inertial sensor measurement data and motion determined by the GNSS-INS filter is greater than a threshold. (abstract, ¶11)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein the at least one processor is further configured to detect the indication that the mobile device has moved with respect to the vehicle by being configured to compare inertial sensor measurement data with at least one of velocity data and heading data produced by the GNSS IMS GNSS-INS filter and to determine the mobile device has moved with respect to the vehicle when a difference between motion determined based on the inertial sensor measurement data and motion determined by the GNSS-INS filter is greater than a threshold as taught by Czompo because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 21-25, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Niesen as applied to claims 21-25, and 33-37 above, and further in view of Almazan et al (Full Auto-Calibration of a Smartphone on Board a Vehicle Using IMU and GPS Embedded Sensors).
Regarding claim 21, Almazan teaches wherein determining the second orientation of the mobile device with respect to the global reference frame based on the in-motion calibration of the GNSS-INS filter while the vehicle is moving comprises: determining a gravity vector based on gyroscope measurements while the vehicle is turning; determining a forward vector based on the gravity vector and accelerometer measurements while the vehicle is traveling straight; determining a north vector based on GNSS measurements of a heading angle; and determining the second orientation of the mobile device with respect to the global reference frame based on the gravity vector, the forward vector and the north vector. (fig 5; Section II. B. System Architecture; Section III. B. Decoupling Between Gravity Acceleration and Vehicle Acceleration)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein determining the second orientation of the mobile device with respect to the global reference frame based on the in-motion calibration of the GNSS-INS filter while the vehicle is moving comprises: determining a gravity vector based on gyroscope measurements while the vehicle is turning; determining a forward vector based on the gravity vector and accelerometer measurements while the vehicle is traveling straight; determining a north vector based on GNSS measurements of a heading angle; and determining the second orientation of the mobile device with respect to the global reference frame based on the gravity vector, the forward vector and the north vector as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 22, Almazan teaches determining the vehicle is turning using the gyroscope measurements before determining the gravity vector. (Section III. Yaw Angle Estimation)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with determining the vehicle is turning using the gyroscope measurements before determining the gravity vector as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 23, Almazan teaches wherein the gravity vector is determined based on gyroscope measurements values and a normalized gyroscope value. (Section III. Yaw Angle Estimation)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein the gravity vector is determined based on gyroscope measurements values and a normalized gyroscope value as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 24, Almazan teaches determining the vehicle is traveling straight using the gyroscope measurements before estimating the forward vector. (Section III. C. Yaw Angle Based on Single Sample)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with determining the vehicle is traveling straight using the gyroscope measurements before estimating the forward vector as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 25, Almazan teaches wherein the forward vector is determined based on a difference between accelerometer measurements and the gravity vector and predetermined accelerometer biases. (Section III. B. Decoupling Between Gravity Acceleration and Vehicle Acceleration)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein the forward vector is determined based on a difference between accelerometer measurements and the gravity vector and predetermined accelerometer biases as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 33, Almazan teaches wherein the at least one processor is configured to determine the second orientation of the mobile device with respect to the global reference frame based on the in-motion calibration of the GNSS-INS filter while the vehicle is moving by being configured to: determine a gravity vector based on gyroscope measurements while the vehicle is turning; determine a forward vector based on the gravity vector and accelerometer measurements while the vehicle is traveling straight; determine a north vector based on GNSS measurements of a heading angle; and determine the second orientation of the mobile device with respect to the global reference frame based on the gravity vector, the forward vector and the north vector. (fig 5; Section II. B. System Architecture; Section III. B. Decoupling Between Gravity Acceleration and Vehicle Acceleration)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein the at least one processor is configured to determine the second orientation of the mobile device with respect to the global reference frame based on the in-motion calibration of the GNSS-INS filter while the vehicle is moving by being configured to: determine a gravity vector based on gyroscope measurements while the vehicle is turning; determine a forward vector based on the gravity vector and accelerometer measurements while the vehicle is traveling straight; determine a north vector based on GNSS measurements of a heading angle; and determine the second orientation of the mobile device with respect to the global reference frame based on the gravity vector, the forward vector and the north vector as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 34, Almazan teaches wherein the at least one processor is further configured to determine the vehicle is turning using the gyroscope measurements before determining the gravity vector. (Section III. Yaw Angle Estimation)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein the at least one processor is further configured to determine the vehicle is turning using the gyroscope measurements before determining the gravity vector as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 35, Almazan teaches wherein the gravity vector is determined based on gyroscope measurements values and a normalized gyroscope value. (Section III. Yaw Angle Estimation)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein the gravity vector is determined based on gyroscope measurements values and a normalized gyroscope value as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 36, Almazan teaches wherein the at least one processor is further configured to determine the vehicle is traveling straight using the gyroscope measurements before estimating the forward vector. (Section III. C. Yaw Angle Based on Single Sample)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein the at least one processor is further configured to determine the vehicle is traveling straight using the gyroscope measurements before estimating the forward vector as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 37, Almazan teaches wherein the forward vector is determined based on a difference between accelerometer measurements and the gravity vector and predetermined accelerometer biases. (Section III. B. Decoupling Between Gravity Acceleration and Vehicle Acceleration)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhang with wherein the forward vector is determined based on a difference between accelerometer measurements and the gravity vector and predetermined accelerometer biases as taught by Almazan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669